Citation Nr: 1410730	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-32 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for psoriasis.

3. Entitlement to service connection for bilateral hip disability.

4. Entitlement to service connection for bilateral heel spurs.

5. Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for psoriasis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have an acquired psychiatric condition, to include PTSD, that was incurred in or as a result of service.

2. The Veteran does not have a bilateral hip disability that was incurred in or as a result of service, and his currently diagnosed degenerative joint disease did not manifest to a compensable degree within a year of his separation from service.

3. The Veteran's bilateral heel spurs were not incurred in or as a result of service.

4. The Veteran does not have a back disability that was incurred in or as a result of service, and his currently diagnosed degenerative disc disease did not manifest to a compensable degree within a year of his separation from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. The criteria for service connection for bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

3. The criteria for service connection for bilateral heel spurs have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

4. The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the RO's March 2008 decision, the Veteran's claims for service connection for an acquired psychiatric condition, bilateral heel spurs, and back disability were most recently denied in August 2005; his claim for service connection for psoriasis was most recently denied in November 2004; and his claim for service connection for a bilateral hip disability was denied in June 2003.  

The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claims was received by VA prior to the expiration of the appeal period of each of the decisions.  Therefore, each of the decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

However, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

In September 2012, the Veteran's Madigan Army Medical Center treatment records from 1971 were associated with his claims file.  Therefore, new and material evidence is not required, and the Board will conduct a de novo review of the Veteran's claim.  38 C.F.R. § 3.156(c).

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Hips/Heels/Back
	
A March 2004 post-service private treatment record reflects the Veteran sought treatment for bilateral heel and hip pain and was diagnosed with calcaneal pain syndrome and degenerative joint disease.  In May 2004 the Veteran was assessed with plantar fasciitis at the VA after reporting pain in his heels since service.

The Veteran has stated that he injured his hips, heels, and back in service after falling on a wet obstacle course at Fort Riley.  He said he reported his injuries to his sergeant, but that the sergeant would not allow him to seek medical treatment.

A fellow service member who served with the Veteran at Fort Riley submitted a statement that he was aware that the Veteran fell while completing an obstacle course.  He stated that the Veteran complained of injuries as the result of the fall, primarily pain in his heels and lower back.

The Veteran's service treatment records reflect that in July 1971 he complained of experiencing low back pain for a month.  An examination for low back pain in October 1971 was unremarkable.  

In August 1971 the Veteran was noted to have cellulitis on his right heel.  In February 1974 he reported a nail punctured his right foot, although the location is not noted in his service treatment record.

Service treatment records contain no complaints of hip problems.

At the Veteran's June 1974 discharge examination his feet, lower extremities, and spine were all noted to be normal.

While the Board finds that the Veteran is competent to report he fell in service and experienced back, foot, and hip pain, and the Veteran's fellow service member is competent to report that the Veteran told him about that pain after the fall, the Board finds that the contemporaneous service treatment records suggest their recollection is not credible.  Although the Veteran has not stated when exactly he claims to have fallen on the obstacle course, the Veteran's personnel records show he was assigned to Fort Riley from July 1973 until his discharge in July 1974.  His service treatment records reflect he sought treatment for ailments four times between February and June 1974, but no records mention injuries due to a fall.  Further, his discharge examination reflects no injuries to his back, feet, or hips.  The lack of complaint of any injuries due to a fall despite records of the Veteran seeking treatment for other conditions during the period he was stationed at Fort Riley, as well as the lack of findings of any back, feet, or hip injury on discharge, weigh against the Veteran's contention.

The Veteran was afforded a VA examination with respect to his feet and back in October 2012.  The examiner found that the Veteran has calcaneal heel spurs bilaterally but no other objective abnormalities of the feet.  The examiner noted the lack of documentation in the Veteran's service treatment records of a fall in service and the lack of evidence of treatment for heel problems for years after service, concluding that it is less likely than not that the Veteran's current heel condition is related to his service.

With respect to his back, the examiner noted the Veteran's diagnosis of degenerative disc disease and the Veteran's contention that the back pain from his post-service fall is different from the back pain from his claimed in-service fall.  However, the examiner stated that the Veteran's post-service fall documented in his treatment records was severe enough to cause his current back symptoms.  The examiner concluded it is less likely than not that the Veteran's current back condition is due to his claimed in-service fall.

The Veteran himself has opined that his current back, heel, and hip conditions are related to his service, however, the Board finds that he is not competent to offer such an opinion  He is certainly competent to report experiencing pain in his back, heels, and hips, but the etiology of heel spurs, degenerative disc disease, and degenerative joint disease is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of these conditions.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

With respect to his hips, the Veteran's own contention is the only nexus opinion of record, and the first mention of hip problems in the Veteran's medical records isn't until many years after service.  The evidence further does not show that the Veteran's degenerative joint disease manifest within one year following a veteran's separation from active service.  Thus, the Board finds a preponderance of the evidence is against service connection for the Veteran's claimed hip disability.

With respect to the Veteran's back and heels, a VA examiner has considered the Veteran's contentions and his medical records, but opined that neither condition is related to the Veteran's service.  The Board finds the VA examiner's opinion to be competent and probative.  

The Board notes that the evidence shows the Veteran experienced a back injury after service and that the VA examiner opined that the type of injury was severe enough to cause his current back symptoms.  The Board recognizes that the Veteran did complain of back pain in service in 1971, but finds that the lack of any subsequent complaints in service, his normal discharge examination, and the VA examiner's opinion all weigh heavily against the Veteran's claim for service connection for his back disability.  The evidence further does not show that the Veteran's degenerative disc disease manifest within one year following a veteran's separation from active service.

The evidence also weighs against the Veteran's claim for service connection for his heel condition.  Although the evidence shows the Veteran currently has calcaneal heel spurs, the diagnosis was made many years after service.  During service, the Veteran's only complaint related to his heels was found to be cellulitis.  The VA examiner has opined that the Veteran has no current heel condition related to cellulitis.  The lack of complaints of any other heel condition in service, the lack of records showing any complaints of heel pain until many years after service, and the VA examiner's opinion all weigh heavily against the Veteran's claim for service connection for his bilateral heel condition.

Based on the forgoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hip, heel, and back disabilities .  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Psychiatric Disability

The Veteran contends that while stationed in Greece he was outside one night when an unidentified flying object (UFO) hovered over him.  He has stated that since the experience he feels like he is living upside down.

The Veteran's private psychologist authored letters in 2003 and 2004 recounting that during treatment the Veteran had described the UFO incident and the resulting feeling of being upside down.  The psychologist stated that the Veteran has problems with sleep, fear of loss of control, and concerns about being with people.  A November 2008 letter by the psychologist opining that the Veteran would not be a good candidate for jury service states that the Veteran suffered PTSD in service.

VA treatment records reflect that the Veteran was diagnosed with paranoia, schizotypal personality disorder, and generalized anxiety disorder in July 2004.  A February 2005 mental health note reflects the Veteran's contention that the world is different since his UFO experience and notes that although the Veteran had a positive PTSD screen he does not have PTSD but rather is delusional.

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2013).

While the Veteran's private psychologist referenced a diagnosis of PTSD, the letter neither states whether it is a current diagnosis nor whether it is based on the DSM-IV.  The Veteran's VA mental health records reflect that the Veteran does not have PTSD but does have other mental conditions.  Thus, the Board finds that the evidence is not sufficient to show a current medical diagnosis of PTSD.  Further, no credible supporting evidence is of record that the Veteran's claimed in-service stressor, the UFO encounter, actually occurred.  Therefore, the Board concludes that a preponderance of the evidence is against service connection for PTSD.

The Board has also considered the Veteran's VA treatment records showing that the Veteran has been diagnosed with several psychiatric conditions other than PTSD, namely paranoia, schizotypal personality disorder, and generalized anxiety disorder.  However, the evidence does not support that the Veteran's psychiatric conditions are related to his service.  His service treatment records contain no complaint or diagnosis of a psychiatric condition and his psychiatric status was noted to be normal on his discharge examination.  There is further no medical opinion evidence of record suggesting that the Veteran's psychiatric conditions were incurred in or caused by his service.  The Board has considered the September 2004 letter from the Veteran's private psychologist, but notes that it offers no diagnosis of a psychiatric condition or opinion that as a result of the Veteran's service he has a psychiatric condition.  The letter merely recounts the Veteran's contention that he had an encounter with a UFO in service and has had unusual experiences such as feeling upside down, since that time.

To the extent that the Veteran has opined that he has a psychiatric condition as a result of his service, the Board finds that he is not competent to offer such an opinion.  The etiology of a psychiatric condition is a complicated medical question not capable of lay observation.

Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim that his current psychiatric condition was incurred in or as a result of service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in August 2007.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran has also submitted a lay statements and statements by fellow service members.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

While the RO has obtained the Veteran's service records, specific stressor development with regard to the Veteran's claimed in-service stressor of the UFO encounter has not been attempted; however, given the nature of the Veteran's claimed stressor and the fact that he has not offered a narrowed date range for when he claims the incident occurred, no further development is possible. 

The Veteran was afforded a VA medical examination with respect to his feet and back in October 2012.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination in connection with his psychiatric and hip disability claims, but none is required. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's hip and psychiatric disabilities are related to his military service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for bilateral hip disability is denied.

Service connection for bilateral heel spurs is denied.

Service connection for back disability is denied.



REMAND

A remand is required with respect to the Veteran's claim for service connection for psoriasis to ensure that there is a complete record upon which to decide the issue, so that the Veteran is afforded every possible consideration.  

VA treatment records reflect that the Veteran was diagnosed with psoriasis in March 2004, shortly after starting treatment with the VA, although the record suggests he had previously been diagnosed with psoriasis by another provider.  A January 2005 record notes that the Veteran had small patches of scaly rash on his knees and elbows at that time.

In a statement filed with his July 2010 substantive appeal, the Veteran stated his skin condition began in service and was given cream by a medic at that time.  A fellow service member provided a statement that he recalled the Veteran having a skin condition in service and that he was given cream for it by a medic.

In October 2012 the Veteran was afforded a VA examination.  The examiner found that the Veteran did not have and had never had a skin condition.

As the Veteran's VA treatment records clearly contain a diagnosis of psoriasis, the Board finds that the VA examination is not adequate.  Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore, the Board finds that the Veteran must be afforded another VA examination with respect to his claim for service connection for psoriasis.  The examiner should consider the Veteran's VA treatment records and the lay statements of record.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination in connection with his claim for service connection for psoriasis.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a skin condition, including psoriasis, that was incurred in or caused by service.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


